DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no teaching or suggestion in the prior art of a gaming system which allows for different rules for a first and second game for a first and second player respectively, each having different rules than the default rules for their respective games, and providing a competitive gaming session with these rules.	The amended claim limitations serve to clarify that the invention is not simply an abstract idea implemented on a computer. The claimed invention acts to implement player profiles with different rule types, such as preexisting customized rules and default rules. Based on the player profile containing or not containing preexisting customized rules, the system retrieves and implements different types of rules based on the existence. The system performs these steps for multiple players on a network, then establishes a competitive gaming session between the devices.	These are no longer considered merely organized human activity, following rules or instructions, and mental activities. While certainly there could be a situation where humans have custom rules (as described in the prior Office Action), combined with player profiles specific to each player in a communication network with game types, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEVIN Y KIM/Primary Examiner, Art Unit 3715